
	
		II
		112th CONGRESS
		1st Session
		S. 1341
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Mr. Sessions (for
			 himself, Mr. Vitter,
			 Ms. Ayotte, and Mr. Lee) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To provide a point of order against
		  consideration of any measure that would increase the statutory limit on the
		  public debt above $14.294 trillion unless that measure has been publicly
		  available for a full 7 calendar days before consideration on the floor of the
		  Senate.
	
	
		1.Public availability of debt
			 measuresIt shall not be in
			 order in the Senate to proceed to any measure that would increase the statutory
			 limit on the public debt above $14.294 trillion unless that measure has been
			 available on a public website for a full 7 calendar days before consideration
			 on the floor of the Senate.
		
